                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

               Plaintiff,

v.                                                    No. CV 18-436 MV/CG

DANCAR ENERGY
CONSTRUCTION, LLC., et al.,

               Defendants.

                   ORDER SETTING TELEPHONIC MOTION HEARING

      THIS MATTER is before the Court on Plaintiff’s Motion to Compel, (Doc. 69),

filed November 6, 2019. IT IS HEREBY ORDERED that a telephonic Motion Hearing

will be held on December 16, 2019, at 2:30 p.m., to hear argument on the Motion to

Compel. Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS FURTHER ORDERED that Plaintiff shall identify in writing the outstanding

issues not resolved by the parties no later than December 10, 2019. Defendants may

file a response by December 13, 2019.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
